Exhibit 10.5
 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
 
JOINT MARKETING AGREEMENT
 
THIS JOINT MARKETING AGREEMENT ("Agreement') is entered into on August 14, 2012
(the "Effective Date").
 
BETWEEN
 
HUTCHON GLOBAL COMMUNICATIONS LIMITED, a Hong Kong corporation having its
registered address at 22nd Floor, Hutchison House, 10 Harcourt Road, Central,
Hong Kong (hereinafter "HGC"), on behalf of itself and its subsidiaries
(Including the subsidiaries Incorporated under the laws of the United States of
America);
 
AND
 
Continuityx Solutions, Inc, a company incorporated under the laws of Delaware
and having its registered address at 610 State Route 116, Suite C, Metamora, IL
61548 (hereinafter "ContinuityX");
 
(Both HGC and ContinuityX shall be collectively referred to as the "Parties" and
individually as "Party")
 
WHEREAS:
 
(A)  
ContinuityX is a service provider in The United States of America (The USA).
ContinuityX owns either directly or via its Affiliates, rack space, power,
equipment as well as cable capacity into, and around Coresite's One Wilshire
facility, as well as extending into Los Angeles, New York, etc and into the USA
and in addition also maintains marketing, support, operations, and sales
resources in The USA.

 
(B)  
HGC, either directly or via its Affiliates, owns equipment as well as
Intra—Asian cable capacity and in addition also maintains marketing, support,
operations, and sales resources throughout the Asia Pacific region.

 
(C)  
HGC and ContinuityX desire to coordinate their efforts and resources for the
purpose of marketing, selling, and provisioning certain telecommunications
services on The ContinuityX Facilities.



NOW THEREFORE, the Parties, in consideration of the mutual covenants and
agreements hereinafter set forth, agree as follows:
 
DEFINITIONS —
 
"Affiliate" — of a Party shall mean that Party's holding company(ies) or
subsidiary(ies) or any other subsidiary(ies) of its holding company.
 
"A-end" or "Ingress Port"— shall mean that end of the Services from where the
ordered circuit is originated. For the avoidance of doubt, the "A-End" provider
in this agreement may not necessarily be the same as the "Contracting Party.
 
"AT&T Datacentres" — shall mean the datacentre(s) as particularized in Annex 5
(which may be updated from time to time upon mutual agreement of the Parties)
 
"BCE Nexia Datacentres" — shall mean the datacentre(s) as particularized in
Annex 5 (which may be updated from time to time upon mutual agreement of the
Parties)
 
"B-end" or "Egress Port" — shall mean the portion of the Service commencing at
the "A-End" network's demarcation point to the terminating end(s) of the ordered
circuit(s).
 
"Blue City Services" or "Services" shall mean the services as more fully
described in Annex 1.
 
 
1

--------------------------------------------------------------------------------

 
 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
"Business Day" — shall mean a day on which banks are open for general banking
business in both Hong Kong and the USA.
 
"Contracting Party" — shall mean, with respect to a particular Customer
Contract, the Party that enters into the Customer Contract with a Customer for
the provision of Services and is responsible for subsequently billing the
Customer. For the purpose of this agreement, HGC will exclusively be the
Contracting Party.
 
"Circuit" — has the meaning set out in Article 1.1.
 
"Customer" — shall mean a customer which has purchased Services from a
Contracting Party as contemplated in this Agreement.
 
"Customer Contract" — shall mean a contract for the sale of Services between a
Contracting Party and a Customer,
 
"Effective Date" — shall mean the date this Joint Marketing Agreement stands
signed by both parties.
 
"Hong Kong" — shall mean the Hong Kong Special Administrative Region of the
People’s Republic of China,
 
"IPLC" — shall mean international private leased circuit.
 
"Los Angeles Datacentres" —shall mean the datacentre(s) as particularized in
Annex 5 (which may be updated from time to time upon mutual agreement of the
Parties)
 
"Nap of Americas Datacentres" — shall mean the datacentre(s) as particularized
in Annex 5 (which may be updated from time to time upon mutual agreement of the
Parties)
 
"NOC" — of either party shall mean their respective Network Operations Center.
 
"Participating Party" — shall mean, with respect to a particular Customer
Contract, the Party to this Agreement which is not the Contracting Party.
 
"Revenue Share" — shall mean the distribution of billed revenue or Floor Price
(as the case may be) from collected receivables, as shared between the two
providers of the "A-End" and -End(s)". Unless clearly agreed to otherwise in
particular cases, the revenue share will be governed in accordance with the
provisions in Annex 2. 
 
"Service Date" — shall mean the date on which the Parties have implemented their
respective facilities on the Circuit.
 
"Sidera Datacentres" — shall mean the datacentre(s) as particularized in Annex 5
(which updated from time to time upon mutual agreement of the Parties)
 
"Telx Datacentres" — shall mean the datacentre(s) as particularized in Annex 5
(which updated from time to time upon mutual agreement of the Parties)
 
"Term" — shall mean the term set out in Article 4.1 as the same may be extended
pursuant 4.1
 
"The ContinultyX Facilities" — shall mean all the facilities owned by
ContinuityX on which ContinuityX and HGC shall put at the disposal of this joint
marketing initiative, as particularised in Annex 5 (which may be updated from
time to time upon mutual agreement of the Parties).
 
 
2

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
1. 
SCOPE

 
1.1
Services - HGC and ContinuityX agree to jointly utilize The ContinuityX
Facilities from which the Parties will sell the Blue City Services to their
respective end-users. HGC and ContinuityX shall each arrange and provide the
following facilities to implement the Blue City Services:

 

  (i)
ContinuityX will either directly or through its Affiliates and/or underlying
carriers provide full and unfettered access to The ContinuityX Facilities and
will provide and maintain such equipment, facilities, connectivity, operational
and monitoring support at ContinuityX's NOC in Los Angeles as deemed necessary:
(a) to enable the implementation and provisioning of the Blue City Services; and
(b) to support the sales by the Parties of the Blue City Services.

 

   
ContinuityX shall further provide the HGC's NOC full and unfettered visibility
into the ContinuityX Facilities via portal(s) made available by ContinuityX at
its own cost.

 

   
For the purpose of consistency in network management and to be enable it to
fulfill its responsibilities as the "Contracting Party", HGC will have overall
management control over customer circuits and hence ContinuityX shall ensure
that the ContinuityX's NOC and network management services shall be provided in
accordance with HGC's Operational Guide and Requirement which set forth in Annex
6 and will respond commensurately to all HGC's instructions as deemed necessary.

 

  (ii)
HGC will either directly or through its Affiliates and/or underlying carriers
provide and maintain international access for The ContinuityX Facilities.
Additionally, the ContinuityX Facilities will cross-connect to the HGC's
equipment via the meet-me room, HGC-owned global Blue City virtual meet-me room
and breakout service suite. The cost of such local cross-connection from HGC's
equipment to the meet-me room will be the responsibility of HGC and the local
cross-connection from the meet-me room to ContinuityX Facilities will be the
responsibility of ContinuityX and any other related costs shall be mutually
agreed by the Parties. HGC shall also provide and maintain such equipment,
facilities, connectivity, operational and monitoring support at the HGC's POP in
Hong Kong as deemed necessary: (a) to enable the implementation and provisioning
of the Blue City Services; and (b) to support the sales delivered through the
ContinuityX "A-End" or to the ContinuityX "B-End' as the case may be.

 



  (iii)
HGC shall provide and maintain capacities on other cable circuits to be
connected to The ContinuityX Facilities for the provision in rest of the world.

 

  (iv)
ContinuityX may not sell any services from and outside The ContinuityX
Facilities that directly or indirectly competes with the Blue City Services.

  
1.2
The Parties may expand the arrangements set forth in Article 1.1 to include
extending The ContinultyX Facilities into and around datacenters in other
cities.

 
1.3
Each Party agrees that the arrangements set forth in Article 1.1 shall be
provided by the parties on a non-exclusive basis. Subject to Article 1.1 (iv),
the Parties are free to conduct their business independently and provide or
obtain the Services to or from alternative suppliers as the case may be.

 
1.4
The Parties may mutually agree in writing to expand the Services listed under
Annex 1.

 
2.
PROVISION OF SERVICES AND OPERATIONAL AND COMMERCIAL MATTERS

 
2.1
The Parties shall jointly promote the Blue City Services on The ContinuityX
Facilities provided that HGC has overriding right to reject any order from
customer lead(s) that is introduced to HGC by ContinuityX. For the customer(s)
introduced to HGC by ContinuityX, HGC would do the credit check on the customers
before HGC to accept the order from the customer(s). Within ten (10) days of the
Effective Date, the Parties will agree to the terms of the Standard Customer
Contract template for selling the Blue City Services on The ContinuityX
Facilities.

 
2.2
Notwithstanding anything to the contrary in this Agreement, HGC shall be
entitled to promote and sell the Blue City Services outside The ContinuityX
Facilities, across its global network, including to its other Blue City
initiatives. In all such cases, HGC shall be the Contracting Party for the
end-to-end service.

 
 
3

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 

2.3 The Parties shall coordinate the management of their respective facilities
and capacity utilized in the provision of their respective components of the
Blue City Services as provided for herein. If any additional services are
required by a Customer outside the scope of Article 1, the Parties shall discuss
in good-faith the cost-bearing responsibility and compensation in respect of
such additional services.     2.4 Upon acceptance of a Customer order by HGC,
the Contracting Party shall provide the order form and terms and conditions to
the Participating Party to enable their portion of the provision of the
Services.     2.5 A Contracting Party shall be the sole point of contact for its
own Customer(s) with respect to implementation and provisioning as well as
network management and customer service (including billing).     2.6 HGC and
ContinuityX respectively agree to perform their respective obligations set out
in Article 1.1 in respect of the Services in accordance with the Agreed SLA.    
2.7 ContinuityX shall comply with the service level agreement ("Agreed SLA") for
HGC which is set out in Annex 4. If there is any non-compliance of the Agreed
SLA and HGC demands service credit, ContinuityX shall be responsible for the
service credit payable to HGC pursuant to the calculation as set out in Annex 3.

 
3.
SERVICES PRICING AND REVENUE SHARE AND OUTPAYMENT

 

3.1 The Contracting Party shall be free to sell the Blue City Services to all
Customers or an end-to-end basis based on the pricing guidelines set forth in
Annex 2. As consideration for the sale as well as its respective provision of
"A-End" or "B-End" (as the case may be) facilities and resources pursuant to
this Agreement and upon activation of the relevant service, the Participating
Party in respect of a Customer Contract will share the revenue and bear the
expenses and payment incurred for each sale of Services by the Contracting Party
pursuant to this Agreement based on the principles listed in and the revenue
share and outpayment table as set forth in Annex 2. For the Services sold over
The ContinuityX Facilities, HGC and ConlinuityX will set a floor price ("Floor
Price") which set forth in Annex 2, i.e. the lowest price that HGC can sell to a
Customer, for the Blue City Services listed. For the avoidance of doubt, the
Floor Price for the Services sold over the ContinuityX Facilities shall be
arrived jointly. Both Parties by mutual agreement may adjust the Floor Price on
a case-by-case basis. For each Customer Contract, the Contracting Party shall
provide the Participating Party with information necessary for implementation of
the Services and revenue sharing purposes (e.g. duration of Customer Contract,
location for circuit termination, bandwidth required, and revenue shared with
the Participating Party) no later than ten (10) days from the date of execution
of the relevant Customer Contract     3.1A The colocation facilities of Telx
Datacentres, Nap of Americas Datacentres, Los Angeles Datacentres, AT&T
Datacentres, Sidera Datacentres & BCE Nexia Datacentres, including but not
limited to cabinets, power and cross-connect shall be made available by
ContiuityX to HGC and HGC is allowed to resell the above mentioned colocation
facilities under the Blue City brand. The price of cabinets, power and
cross-connect from ContinuityX to HGC shall be according to the prices as set
out in Clause 3 of Annex 2. The price shall be reviewed regularly and shall be
in a competitive market price.     3.2 For each Customer Contract, the relevant
Contracting Party will be responsible for filling and collecting the total
amount charged to such Customer(s) including any applicable taxes e.g.
value-added taxes, sales taxes, and duties or levies imposed by any government
or governmental entity. For the avoidance of doubt, all amounts payable
hereunder by one Party to the other Party pursuant to this Agreement are
exclusive of all applicable value added tax, sales taxes and duties or levies or
other taxes imposed by any authority, government or government agency.

 
 
4

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 

3.3 A Participating Party in respect of a Customer Contract shall at the end of
each calendar month issue a monthly invoice for the relevant Services provided
during that month calculated pursuant to the revenue share principles and table
set forth in Annex 2. The invoiced amounts shall be due and payable by the
Contracting Party in respect of that Customer Contract in U.S. Dollars within
thirty (30) days from the date of receipt or deemed receipt of the invoice. The
Contracting Party shall be solely responsible for any uncollectible amounts from
the Customer whether due to bad debt, or customer default or early termination
of Services. if either Party in good faith disputes any invoiced amount or any
amounts that may be due pursuant to this Agreement, it shall submit to the other
Party within thirty (30) days following receipt of such disputed invoice or
amount together with written documentation identifying the amounts which are in
dispute. The Parties shall investigate the matter and upon mutual agreement a
credit against future invoices or amounts due/payable will be issued by the
other Party. The Parties agree to jointly develop an invoicing and revenue flow
tracking system in order to comply with the obligations set forth herein.    
3.4 Invoice dispatched by air mail shall be conclusively deemed to have been
received by the addressee on the 10th Business Day from the date of posting
thereof, provided that if a copy of the invoice has been hand-delivered to the
addressee, the invoice shall be conclusively deemed to have been received by the
addressee on the day of delivery.     3.5 In addition to the remedies provided
in this Agreement, all amounts due hereunder to a Party hereunder that are not
paid on the due date shall accrue interest from the day following the (date on
which payment was due until paid in full. Interest shall be computed at a rate
of 1% per month, beginning on the day following the date on which payment was
due, and continuing until paid in full

 
4.
TERM AND TERMINATION

 

4.1 Subject to clause 4.2, this Agreement shall commence on the Effective Date
and shall continue for a term of three (3) years from the Service Date ("Term").
Thereafter the Term of this Agreement may be extended, by mutual agreement of
the Parties in writing, for additional periods of three (3) years each unless
terminated by either Party by providing to the other party no less than six (6)
months written notice of termination prior to the end of the Term or the
then-current renewal term, as applicable.     4.2 This Agreement shall be
terminated at any time upon mutual agreement of the Parties.     4.3 In addition
to any other rights at law or in equity, either Party may terminate this
Agreement immediately in the event that the other Party (i) becomes insolvent or
bankrupt or ceases paying Its debts generally as they mature; or (ii) commits a
breach of any of the terms of this Agreement and fails to remedy such breach
within thirty (30) days after receipt of written notice thereof from the
non-breaching party.     4.4 This Agreement may be terminated immediately, at
the sole discretion of HGC, if: (i) fiber connecting the various locations
outlined in Annex 5 including that connecting the locations to the Coresite
meet-me rooms is no longer available; or (ii) collocation facilities in the
locations outlined in Annex 5 are no longer available; or (iii) dual power in
the locations outlined in Annex 5 is no longer available; or (iv) the equipment
facility located in the datacenters listed in Annex 5 as HGC deems necessary to
implement the Service becomes obsolete without any appropriate and timely
replacement.     4.5 The expiration or termination, for any reason, of this
Agreement shall be without prejudice to the rights of either Party against the
other Which may have accrued on or prior to the date of such expiration or
termination.     4.6 The expiration or termination of this Agreement shall not
affect the validity and continuance of all Customer Contracts executed prior to
such expiration or termination. ContinuityX and HGC both agree that each of them
shall continue to provide the Services to the other in accordance with the terms
of this Agreement to enable the other Party to duly perform all Customer
Contracts which are at that time still in existence. In addition, both Parties
agree that neither Party shall transfer a Customer onto its own proprietary
facilities before the relevant Customer's Contract expires.

 
 
5

--------------------------------------------------------------------------------

 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
5.
LIMITATION OF LIABILITY

 

5.1 All conditions, warranties and representations implied by law in relation to
the prevision of Services by either Party under this Agreement are excluded
unless otherwise specified in this Agreement.     5.2 In no event shall either
Party be liable to the other Party for consequential, special or indirect losses
or damages howsoever arising and whether under contract, tort or otherwise
(including, without limitation, third party claims, loss of profits, loss of
customers, or damage to reputation or goodwill).     5.3 Without limiting
Articles 5.1 and 5.2 above, neither Party shall be under any liability
whatsoever (whether in tort or contract or otherwise) to the other for any
costs, expense, loss, damage or compensation arising out of or in connection
with any incorrect record, omission, transmission, communication, mixing or
divulging of messages or any destruction of messages.     5.4  Nothing under
this Article shall limit or exclude either Party's liability which is not
permitted to be limited or excluded under English law.

 
6.
ASSIGNMENT

 

  This Agreement is personal to the Parties hereto and may not be assigned or
transferred by either Party without the prior written consent of the other
Party, which consent shall not be unreasonably withheld except that HGC or
ContinuityX shall have the right to assign this Agreement without consent to an
Affiliate by providing reasonable written notice to the other Party.

 
7.
FORCE MAJEURE

 

 
No failure or omission by either Party to comply with any of the terms and
conditions of this Agreement shall give rise to any claim against such Party or
be deemed a breath of this Agreement if such failure or omission arises from an
act of God, an act of Government, or any other circumstance commonly known as
force majeure.

 
8.
CONFIDENTIALITY

 

8.1 For a period of two (2) years from the date of disclosure thereof, each
Party shall maintain the confidentiality of the terms and conditions of this
Agreement as well as all information or data of any nature ("Information")
provided to it by the other Party hereto provided such Information contains a
conspicuous marking identifying it as "Confidential" or "Proprietary". Each
Party shall use the same efforts (but in no case less than reasonable efforts)
to protect the information it receives hereunder as it accords to its own
information. The above requirements shall not apply to information which is
already in the possession of the receiving Party through no breach of an
obligation of confidentiality to the disclosing Party or any third Party, is
already publicly available through no breach of this Article 8, or has been
independently developed by the receiving Party. This Agreement shall not prevent
any disclosure of information pursuant to applicable law or regulation or court
order, provided that prior to making such disclosure, the receiving Party shall
use reasonable efforts to notify the disclosing Party of this required
disclosure. All information provided by any Party to the other hereunder shall
be used solely for the purpose for which it is supplied.     8.2 All information
shall remain the property of the Party releasing it, and such information
including all copies thereof, shall be returned to the other Party or destroyed,
upon request and, in any event, upon termination of this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 

8.3 Without the prior written consent of the other party hereto neither Party
shall (i) refer to itself as an authorized representative of the other Party
hereto in promotional, advertising, or other materials, (ii) use the other
Party's logos, trade marks, service marks, or any variations thereof in any of
its promotional, advertising, or other materials, or (iii) release any public
announcements referring to the other Party or this Agreement without first
having obtained such Party's prior written consent.     8.4 The Parties
acknowledge and agree that, in the event of a breach or threatened breach by any
party of any provision of this Article 8, the other Party will have no adequate
remedy in money or damages and, accordingly, shall be entitled to seek an
injunction against such breach from any court of law accepting jurisdiction.

 
8.5
This Article 8 will survive termination of this Agreement.

 
9. 
NOTICE

 

 
All notices, requests, or other communications hereunder shall be in writing,
addressed to the parties as follows:

 

           
If to ContinuityX:
ContinuityX Solutions, Inc
    610 State Route 116, Suite C,    
Metamora, IL 61548
    Attention: CEO — David Godwin    
Facsimile: (309) 267 2801
       
If to HGC :
Hutchison Global Communications Limited    
19th Floor, Hutchison Telecom Tower
    99 Cheung Fai Road, Tsing Yi, Hong Kong    
Attention: Vice President International Business
    Facsimile: (852) 2186 6898          
With a copy to:
         
22th Floor, Hutchison House,
    10 Harcourt Road, Central,     Hong Kong    
Attention: Company Secretary
 
 
  Facsimile:

 

  Notices mailed by registered or certified mail shall be conclusively deemed to
have been received by the addressee on the 7th Business Day following the
mailing thereof. Notices sent by telex or facsimile shall be conclusively deemed
to have been received when the delivery confirmation is received, If either
Party wishes to alter the address to which communications to it are sent, it may
do so by providing the new address in writing to the other Party.

 
10.
COMPLIANCE WITH LAWS




  This Agreement and the continuance hereof by the Parties is contingent upon
the obtaining and the continuance of such approvals, consents, governmental and
regulatory authorizations, licenses and permits as may be required or deemed
necessary by the Parties, and the Parties shall use commercially reasonable
efforts to obtain and continue the same in full force and effect.       The
Parties shall endeavor to exert commercially reasonable efforts, from time to
time to Provide a level of Services in accordance with the relevant
International Telecommunications Union ("ITU") recommendations or such other
level of service as may be mutually agreed,



 
 
7

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
11. 
MISCELLANEOUS

 

11.1 The Parties shall work together to minimize the taxes imposed for the
Services rendered under this Agreement and the taxes imposed on the respective
Parties and/or its Affiliates for operating fiber optic systems around the
world.     11.2 Any Article or any other provision of this Agreement which is or
becomes illegal, invalid or unenforceable shall be severed herefrom and shall be
ineffective to the extent of such illegality, invalidity or unenforceability and
shall not affect or impair the remaining provisions hereof, which provisions
shall be severed from any illegal, invalid or unenforceable Article or any other
provision of this Agreement and shall otherwise remain in full force and effect.
    11.3 No waiver by either Party to any provisions of this Agreement shall be
binding unless made in writing, any such waiver shall relate only to such
specific matter, non-compliance or reach to which it relates to and shall not
apply to any subsequent matter, non-compliance or breach).     11.4 The
relationship between the Parties shall not be that of partners, and nothing
herein contained shall be deemed to constitute a partnership between them or a
merger of their assets or their fiscal or other liabilities or undertakings.
Neither Party shall have the right to bind the other Party, except as expressly
provided for herein.     11.5 This Agreement shall be governed by the laws of
England, without reference to its principles of conflict of laws. Any
difference, controversy or claim arising out of or relating to this Agreement
shall be resolved by the Parties by binding arbitration under the United Nations
Commission on International Trade Law (UNCITRAL) Arbitration Rules. The
arbitration shall be heard by one arbitrator mutually agreed by the Parties in
accordance with the UNCITRAL Rule in effect on the date of the arbitration. The
place of arbitration shall be London and the arbitration proceedings shall be
conducted in the English language. The award rendered by the arbitrator shall be
final and enforceable in any court having jurisdiction thereto.     11.6 This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all such counterparts together shall constitute one and
the same instrument.

 
11.7
This Agreement, including the following Annexes:

 



  Annex 1
Services Description
    Annex 2 Services Pricing and Revenue Sharing     Annex 3
Service Credit Calculation
    Annex 4 Service Level Agreement (Agreed SLA)     Annex 5 The ContinuityX
Facilities     Annex 6
 Operational Guide and Requirement
 

 

  represents the entire understanding between the Parties in relation to the
matters herein and supersedes all previous agreements made between the Parties,
whether oral or written. This Agreement may only be modified by a writing signed
by both Parties.     11.8 Notwithstanding anything herein contained, this
Agreement shall be enforceable and binding as against the successors-in-title
and permitted assigns of the respective Parties herein.

 
 
8

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate; or
caused this Agreement to be executed in duplicate by a duly authorized officer,
as of the date first above written.
 
HUTCHISON GLOBAL COMMUNICATIONS LIMITED
 
Continues Solutions, Inc
              By:       
/s/ Andrew Kwok
  By:       
/s/ David P. Godwin
 
Name:
ANDREW KWOK
 
Name:
DAVID P. GODWIN
 
Title: 
PRESIDENT
 
Title: 
CEO
 

 
 
9

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
ANNEX 1
 
SERVICES DESCRIPTION
 
1.
THE SERVICES
 
THE BLUE CITY SERVICE, consists of the following:-



   

1.1 Cross Connection
 
Cross connection service provides physical circuit connection between two
parties' of circuits inside blue city's premise. The types of cross connection
are copper, coaxial and fiber.

 

1.2  Virtual Meet-Me Room
 
Virtual Meet-Me Room allows the circuit cross connection to be made between one
blue city premise and another blue city premise.

 
1.3
Ingress / Egress Ports
 
Ingress / Egress Ports provide bandwidth demuxing and protocol conversion to all
customer circuits connected to blue city premises. Customers don't need to have
its own equipment to provide demuxing and conversion facilitating the cross
connection with other parties.

 

1.4 Colocation and Remote Hands
 
Colocation provides space and power equipped with telecom facility environment
for customer's equipment and operation. Remote hands provides professional
technical to operate and maintain customer's equipment under customers
Instructions.

 
 
10

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
ANNEX 2
 
SERVICES PRICING AND REVENUE SHARING
 
 

1.         
The Floor Price on Ingress, Egress and co-location facilities
 
(to be agreed upon mutual agreement of the Parties)
    2.
The Revenue Share
 
is decided on the basis of who is the "A-End" provider, and not on the basis of
who is the “Contracting Party”.
    2.1
Ingress on ContinuityX, Egress on ContinuityX: When ContinultyX is both the
"A-End" provider (the "Ingress Port") and "B-End" provider, ContinuityX and HGC
is respectively entitled to XXX and XXX of billed and collected revenues from
both Ingress Port and Egress Port, as long as the sale is at the Floor Price (as
defined in 3.1) or higher. ContinuityX will be consulted in case that the
Contracting Party intends to sell at under the Floor Price, and the revenue
share will be adjusted accordingly on mutual agreement and on case-by-case
basis.
     
All outpayment (i) from Customer end to and at Ingress Port, (ii) for connection
between Ingress Port and Egress Port and (iii) from Egress Port to Customer end
shall be borne by ContinuityX.
     
Ingress on ContinuityX, Egress on ContinuityX
Revenue share

 

   
Ingress ( billed and
collected revenue)
Egress ( billed and
collected revenue)
HGC
 
XXX
XXX
CominuityX
 
XXX
XXX

 

           
Outpayment

 
Customer end
to Ingress Port
Ingress Port
Connection between 2
Ports (via The
ContinuityX
Facilities)
Egress Port
Egress Port to
customer end
ContinuityX responsible
ContinuityX
responsible
ContinultyX responsible

 

2.2      
Ingress on ContinultyX, Egress on HGC: When ContinultyX is the "A-End" provider
(the "Ingress Port") and HGC is the "B-End" provider (the "Egress Port"),
ContinuityX and HGC is respectively entitled to XXX and XXX of billed and
collected Ingress Port revenues as long as the Ingress Port sale is at the Floor
Price (as defined in 3.1) or higher. XXX XXX XXX XXX XXX. ContinuityX will be
consulted in case that the Contracting Party intends to sell the Ingress Port at
under the Floor Price, and the revenue share will be adjusted accordingly on
mutual agreement and on case-by-case basis.
     
Outpayment from Customer end to and at Ingress Port and that for connection
between Ingress Port and Egress Port shall be borne by ContinuityX, whereas the
outpayment from Egress Port to Customer end shall be borne by HGC.
     
Ingress on ContinuityX, Egress on HGC
  Revenue Share

 

   
Ingress ( billed and
collected revenue)
Egress ( billed and
collected revenue)
HGC
 
XXX
XXX
CominuityX
 
XXX
XXX

 
 
11

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 

           
Outpayment

 
Customer end
to Ingress Port
Ingress Port
Connection between 2
Ports (via The
ContinuityX
Facilities)
Egress Port
Egress Port to
customer end
ContinuityX responsible
ContinuityX
responsible
HGC responsible

  

2.3      
Ingress on HGC, Egress on ContinuityX: When ContinultyX is the "B-End" provider
(the "Egress Port") and ContinultyX and HGC is respectively entitled
to XXX and XXX of Egress Port Floor Price. XXX XXX XXX XXX XXX. ContinuityX will
be consulted in case that the Contracting Party intends to sell the Egress Port
at under the Floor Price, and the revenue share will be adjusted accordingly on
mutual agreement and on case-by-case basis.
     
Outpayment from Customer end to and at Ingress Port shall be borne by HGC,
whereas the outpayment for connection between Ingress Port and Egress Port and
outpayment from Egress Port to Customer end shall be borne by ContinultyX.

 

           
Ingress on ContinuityX, Egress on ContinuityX
  Revenue Share

 

   
Ingress (Floor Price)
Egress (Floor Price)
HGC
 
XXX
XXX
CominuityX
 
XXX
XXX

 

           
Outpayment

 
Customer end
to Ingress Port
Ingress Port
Connection between 2
Ports (via The
ContinuityX
Facilities)
Egress Port
Egress Port to
customer end
HGC responsible
ContinuityX
responsible
ContinuityX responsible

 

2.4      
In the event that there is any changes in the scope of the Blue City Services,
the Revenue Share as set out above will be revised subject to mutual agreement
of the Parties.
    3.
Co-location facilities
 
For Telx Datacentres; Nap of Americas Datacentres; Los Angeles Datacentres; AT&T
Datacentres; Sidera Datacentres & BCE Nexia Datacentres, the charges from
CantinuityX to HGC shall be as below:

 

 
Item
Non Recurring
Charge
Monthly Recurring
Charge
Revenue Share ratio (on billed revenue)
          1.
42U Cabinet
 
US$0
US$0
XXX XXX XXX 2.
AC Power
120VAC, 20Amp circuit (A feed)
 
US$0
US$0
XXX XXX XXX 3.
AC Power
120VAC, 20Amp circuit (B feed)
 
US$0
US$0
XXX XXX XXX 4.
DC Power
-48V, 20Amp circuit
 
US$0
US$0
XXX XXX XXX 5.
Cross-Connect within a datacenter (intro cross-connect)
 
US$0
US$0
XXX XXX XXX 6.
Cross-Connect between two
datacenters (inter cross-connect)
 
US$0
US$0
XXX XXX XXX

 
 
12

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
ANNEX 3
 
SERVICE CREDIT CALCULATION
 
Service Outage Credit
 
A Service Outage Credit is calculated as a percentage (%) (as stated in table
below) of the monthly port or circuit charge applicable to the relevant port or
circuit.
 
SERVICE OUTAGE TIME (Monthly)
SERVICE OUTAGE CREDIT
>44 minutes - 4 hours
4%
>4 hours - 8 hours
6%
>8 hours - 12 hours
10%
>12 hours
20%

 

1.      
Service Outage Credit Condition
    1.1      
HGC shall be entitled to set off the Service Outage Credit granted during a
particular month against the monthly circuit charge payable by it to ContinuityX
for the next following month provided that HGC has duly paid in full all charges
payable to ContinuityX up to such time.
    1.2
In the event of a deficiency with the service, HGC should contact ContinuityX.
The granting of Service Outage Credit is contingent upon HGC having filed a
trouble ticket with ContinuityX

 

1.3      
For the purpose of calculating Service Outage Credits, the following are not
service deficiency and the Services will not be deemed to be unavailable if the
unavailability or deficiency arises from or is caused wholly or in part by the
following:

 
a.     
Maintenance: Any impact on service resulting from maintenance actions requested
by or attributed to HGC, or from scheduled or routine ContinuityX maintenance or
network enhancement operations. ContinultyX will notify HGC fourteen (14)
working days in advance of a scheduled maintenance period. ContinuityX will
endeavour to schedule maintenance at a time agreeable to HGC.

 
b.     
Failure or fault of applications, equipment or facilities located on HGC's
premises, whether or not supplied by ContinultyX, and failure or fault of HGC's
applications, equipment or facilities wherever located.

 
c.     
Acts or omissions of the HGC or its agents, subcontractors or employees or any
user of the service authorized by the ContinuityX, or any use of the service
authorized by the HGC.

 
d.      
Force Majeure or other reasons beyond ContinuityX's reasonable control.

 

1.4      
If there are multiple target objective failures resulting from a single incident
or during one specific time frame, these multiple failures shall not be
aggregated for the purpose of calculating the Service Availability or Service
Outage Credit. Instead, only the single failure resulting from such single
incident or during that one specific time frame which produces the maximum
service outage credit will be taken into account for such purpose.
   
1.5
Unless otherwise defined in the order or contract applicable to the circuit in
question, "Force Majeure" shall for the purpose of the Agreed SLA as set in
Annex 4 mean events or circumstances that is beyond the reasonable control of
the party sought to be held liable for performance (the "Responsible Party"),
including, but not limited to, any: (i) delay in obtaining or failure to obtain
or renew any permit or governmnet authorization required for the performance of
the relevant order or contract or the Agreed SLA, so long as such delay is not
caused by or due to any act or omission of the Responsible Party, (ii) act of
God or of the public enerny, (iii) action, or failure to act, of any
governmental authority, (iv) war or warlike operations, (v) civil war or
commotion, mobilization, military call-up and acts of similar nature, (vi)
revolution, rebellion, sabotage, insurrection or riot, (vii) draught, fire,
flood, lightning, epidemic or quarantine restriction, (viii) strike or other
labor action, (ix) freight embargo, (x) unworkable weather.

 
 
13

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
ANNEX 4
 
SERVICE LEVEL AGREEMENT ("AGREED SLA")
 

1.        
Problem Resolution and Coverage
   
1.1
ContinuityX shall work with HGC to correct service deficiencies.     1.2
ContinuityX's Mean Time to Restore (MTTR) goal is four (4) hours. ContinuityX
shall use reasonable commercial efforts to resolve service problems with HGC
within this time frame.     1.3 The overall service availability and service
outage time are calculated on a calendar monthly basis. The service outage time
will be re-set to zero on the first day of each calendar month.     2.
Circuit Performance and Outages
    2.1
Target Objective

 

2.1a. For SDH, SONET or related service   Circuit Performance: Minimum
performance is as follows:

 
CIRCUIT PERFORMANCE
VALUE
Bit Error Rate (BER)
10-8
Synchronization Loss
3
Error Free Seconds (EFS)
99.9%

Service avaliability: 99.9%
 

2.1b. For EoSDH, EoSONET or related service types    Circuit Performance:
Minimum performance is as follows:    

CIRCUIT PERFORMANCE
VALUE
Packet Error Ratio
0.1%

Service availability: 99.9%
 
 
14

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
ANNEX 5
 
THE CONTINUITYX FACILITIES
 
The ContinuityX Facilities shall consist of ContinuityX's Equipment Facility,
Co-location Facility and the Connection Faculty.
 

1. THE CONTINUITYX'S EQUIPMENT FACILITY ARE LOCATED IN THE FOLLOWING
DATACENTERS. THE RACK SPACE, THE CROSS-CONNECT, THE POWER, ETC IN THE
DATACENTERS ARE CLASSIFIED AS CONTINUITYX'S CO-LOCATION FACILITY

 
(i)
36 North East 2nd Street, Miami, FL, USA

(ii)
56 Marietta Street, Atlanta, GA, USA

(iii)
60 Hudson Street, New York, NY, USA

(iv)
100 Delawanna  Aveneue, Clifton, NJ, USA

(v)
111 Eighth Avenue, New York, NY, USA

(vi)
113 N. Myers Street, Charlotte, NC, USA

(vii)
120 East Van Buren Street, Phoenix, AZ, USA

(viii)
200 Paul Avenue, San Francisco, CA, USA

(ix)
300 Boulevard East, Weehawken, NJ, USA

(x)
350 East Cermak Road, Chicago, IL, USA

(xi)
600 South Federal Street, Chicago, IL, USA

(xii)
600 West7th Street, Los Angeles, CA, USA

(xiii)
1100 Space Park Drive, Santa Clara, CA, USA

(xiv)
2323 Bryan Street, Dallas, TX, USA

(xv)
2820 Northwestern Parkway, Santa Clara, USA

(xvi)
8435 Stemmons Freeways, Dallas, TX, USA

 
The datacenters (i) to (xvi) listed above are classified as Telx Datacentres.
 
(i)
36 North East 2°4 Street, Miami, FL, USA

 
The datacenter (i) listed above are classified as Nap of Americas Datacentres.
 
(i)
530 West 6"' Street, Los Angeles, CA, USA

(ii)
624 South Grand Avenue, Los Angeles, CA, USA

(iii)
650 South Grand Avenue, Los Angeles, CA, USA

(iv)
800 South Hope Street, Los Angeles, CA, USA

 
The datacenters (i) to (iv) listed above are classified as Los Angeles
Datacentres.
 
(i)
3 Corporate Place, Piscataway, NJ, USA

(ii)
2500 Riva Road, Annapolis, MD, USA

(iii)
5732 Pacific Center Boulevard, San Diego, CA, USA 17300

(iv)
Washington 99, Lynnwood, WA, USA

(v)
21571 Beaumeade Circle, Ashburn, VA, USA

 
The datacenters (i) to (v) listed above are classified as AT&T Datacentres.
 
(i)
165 Halsey Street, Newark, NJ, USA

(ii)
401 North Broad Street, Philadelphia, PA, USA

 
The datacenters (i) to (ii) listed above are classified as Sidera Datacentres.
 
(i)
To be mutually agreed by the Parties

 
The datacenter (i) listed above are classified as BCE Nexia Datacentres.
 
2.
THE CONNECTION FACILITY
The copper, coaxial and fiber facilities that connect ContinultyX's Equipment
Facility

 
 
15

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
ANNEX 6
 
OPERATIONAL GUIDE AND REQUIREMENTS
 
Operation Guide and Requirements for Blue City Project
 
Below is the operation guide and requirements for HGC Blue City partners for
fault handling. This document covers circuit level fault cases, colocation
service, Network Management System and Ticket System requirement.
 
A) For Fault cases handling
 
A i) Customer reports fault case to HGC
 
●
HGO INOC receives fault case from customer.

 
●
HGC INOC will report to partner with partner circuit ID with fault symptoms by
phone, email or web portal.

 
●
Partner should create ticket to HGC INOC immediately and send a acknowledge
email to HGC INOC common email box

 
●
Partner should update all action logs with timestamp in the ticket system. HGC
INOC can access this action log anytime through the partner provided portal.

 
●
The timeline is applied for office and non-business hours.

 
Within 15 min.
●
Partner should provide preliminary ticket update to HGC INOC by phone and record
more details findings in ticket system portal.

 
After 30 min:
●
Partner should provide detailed ticket update to HGC INOC by phone. Partner
should share any alarm detected at his managed network.

 
●
If the fault location is unknown, partner should perform troubleshooting with
HGC INOC or HGC customer in order to isolate the problem and prove the network
side.

 
Example:
For SDH or SONET or EoSDH related service: Partner provides loopback at B-end
(last exchange ) toward A-End, HGC INOC or HGC customer try to detect this
loopback at A-end or Partner to map this circuit at A-End to his tester in order
to BERT this circuit and confirm the confirm the connectivity. If the BERT
falls, the fault location will be between A-end and B-end (last exchange).
Partner should fix this problem immediately. If the BERT OK, the problem will be
located at last mile. Partner will need to dispatch engineer to customer office
immediately (after customer reset customer modem or confirmed no power issue at
customer side)
 
For IP related service: Partner should try to perform end to end ping test in
order to confirm the connectivity. If the End to End ping fails, the fault
location will be between A-end and B-end (last exchange). Partner should fix
this problem immediately or Partner will need to dispatch engineer to customer
office immediately (after customer reset customer modem or confirmed no power
issue at customer side)
 
●
If the fault location is located and related to partner controlled portion,
Partner should fix this problem within 1 hour.



Outage over 1 hour:
●
NOC of partner should  internal escalate this case to her higher management.

 

● Partner should update the progress of her troubleshooting action plan to HGC
INOC every 30min by phone and update detailed Information in the customer portal
for HGC INOC reference.

 
 
16

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
Outage Over 2 hour:

● HGC INOC and HGC INOC manager / Tie-2 support engineer will suggest to open a
conference bridge with partner NOC manager for discuss the latest progress and
latest action plan for fixing this prolonged fault case.

 
A ii) Customer reported fault case through Partner
 
●
Partner receives fault case from customer.

 

●
Partner will open ticket to this customer and start troubleshooting. In
parallel, Partner will phone to HGC INOC and provides HGC circuit ID, fault
symptom and details. Besides, HGC INOC and partner will exchange both side
ticket ID.

 
●
The timeline is applied for office and non-business hours.

 
Within 15 min:
●
Partner should provide preliminary ticket update to HGC INOC by phone and record
more details findings in ticket system portal.

 
After 30 min:
●
Partner should provide ticket detail update to HGC INOC by phone. Partner should
share any alarm detected at her managed network.

 

● If the fault location is unknown, partner should perform some preliminary
troubleshooting with HGC INOC or HGC customer in order to isolate the problem
and prove the network side

 
Example:
For SDH or SONET or EoSDH or PDH over Ethernet related service: Partner provides
loopback at B-­end ( last exchange ) toward A-End, HGC INOC or HGC customer try
to detect this loopback at A-end or Partner to map this circuit at A-End to his
tester in order to BERT this circuit and confirm the confirm the connectivity.
If the BERT fails, the fault location will be between A-end and B-end (last
exchange). Partner should fix this problem immediately. If the BERT OK, the
problem will be located at last mile. Partner will need to dispatch engineer to
customer office immediately (after customer reset customer modem or confirmed no
power Issue at customer side)
 
For IP related service: Partner should try to perform end to end ping test in
order to confirm the connectivity. If the End to End ping fails, the fault
location will be between A-end and B-end (last exchange ). Partner should fix
this problem immediately or Partner will need to dispatch engineer to customer
office immediately (after customer reset customer modem or confirmed no power
issue at customer side)
 
●
If the fault location is located and related to partner controlled portion,
Partner should fix this problem within 1 hour.

 
Outage over 1 hour:
●
NOC of partner should escalate this case internally to her higher management.

 

● Partner should update the progress of his troubleshooting action plan to HGC
INOC every 30min by phone and update detailed information in the customer portal
for HGC INOC reference

 
Outage over 2 hour:
HGC INOC and HGC INOC manager / Tie-2 support engineer will suggest to open a
conference bridge with partner NOC manager for discuss the latest progress and
latest action plan for fixing this prolonged fault case.
 
B) Colocation service
 
HGC INOC receives Blue City related colocation remote hand service request from
customer. HGC  INOC will report to partner for this request (HGC INOC will
provide related Rack No, equipment / to HGC. Server reference no and service
request action). Partner should create service request ticket INOC immediately.

 
Partner should update all action logs with timestamp in the ticket system. HGC
INOC can access this action log anytime through the partner provided portal.

 
 
17

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 
Within 30min:
For simple remote hand request:
Partner should complete simple remote hands within 30min after received HGC INOC
request.
 
Partner should update HGC INOC for service request completion. HGC INOC will
further confirm the request status with end customer. Partner should keep the
ticket open until HGC INOC obtained the confirmation from customer.


If Partner can’t complete this service request with 1 hour, partner should
internal escalate this situation to her NOC manager and notify HGC INOC the
action plan for solve this problem.


B i) Simple remote hands service includes:
 
●
Pushing a button   

●
Power cycling (turning on and off) equipment

●
Switching a toggle  

●
Keying in instructions through keyboard

●
Setting a dip switch

●
Simple arrangement for the cables

●
Card re-seating      

●
Observing, describing or reporting on indicator

●
Securing cabling to connections

●
Lights or display information on the equipment

 
B ii) Advanced remote hands service includes
 
* Partner should provide a notebook and partner help to connect to console cable
from notebook to customer equipment console port. Besides, this notebook should
install with teamviewer, VNC or PC anywhere in order to let HGC customer can
remotely connect for checking her equipment.
 
C) Network Management System
 
●
Partner should provide a Network Management System portal for HGC.

HGC INOC can access this portal to check per circuit level status.
 
Allow checking real time current alarm on SDH/ SONET / IP equipment
 
Alarm history on SDH/ SONET / IP equipment
Performance monitoring (PM) in 15min/hourly and daily on SDH/ SONET circuits.
 
●
Partner should provide an IP traffic utilization graph portal for HGC. (eg. MRTG
)

 
HGC INOC can access related circuit Traffic graph (hour, daily, weekly, monthly,
and yearly or particular date) directly via this portal
 
●
Partner should extend and send his equipment alarm from her NMS to HGC central
NMS for oversea partner in real time.

 
Partner shares her equipment alarm from her NMS to HGC via a secure connection.
 
The real time alarm message / trap can send from Provider's NMS to HGC
centralized alarm system by using SNMP. Partner should provide corresponding MIB
file to HGC in order to interrupt the related SNMP trap message.
 
●
Heartbeat

In order to ensure Partner SNMP is working normally. Partner SNMP server should
generate a testing trap (heartbeat) to HGC centralized SNMP server in every 15
min. If no heartbeat receive in two times, HGC can indentify Partner SNMP server
may be failed.
 
 
18

--------------------------------------------------------------------------------

 
 
PURSUANT TO 17 C.F.R. § 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [x])
HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION
 

● Partner customer portal server or SNMP server should be configured with
redundancy and regular Data backup. In case of Primary server is out of order.
Backup server should pick up all function Immediately.

 
D) Ticket System requirement
 
●
Partner should provide customer account for HGC in order to access Partner
ticket system

 
●
HGC INOC can access this action log anytime through the partner provided portal.

 
●
Partner should record all action or event log or detected alarm (included
troubleshooting, remote hand request) with timestamp in the ticket system.

 

● Partner ticket system for HGC should be configured with redundancy and regular
Date backup, in case of Primary server is out of order. Backup server should
pick up all function immediately,

 
●
Ticket system should keep for ticket last for 3 years,

 
●
Individual ticket content should be exported in doc or pdf format.

 
●
Simple reporting and fault statistics analysis should be support.

 
19

--------------------------------------------------------------------------------